Title: To James Madison from J. H. Estienne, 15 February 1816
From: Estienne, J. H.
To: Madison, James


                    
                        Monsieur le Président,
                        Paris, le 15 Février 1816
                    
                    En présentant une main hospitalière et généreuse aux étrangers éclairés et industrieux, qui ambitionnent de vivre Sous vos lois liberales, vous acquérez au nombre des enfans de votre grande famille, les hommes répandus Sur les deux hémisphères, qui sont pénétrés de la dignité de leur être, et affectionnés à leur Semblables.
                    Votre patrie Sera donc désormais celle du genre humain. Elle est devenue celle de mon affection, et à ce titre joli, Monsieur le Président, vous faire hommage d’un travail Sur les hospitaux militaires que m’a Suggéré l’amour de l’humanité.
                    Si vous daignez, Monsieur le Président, accueillir ce travail, je me féliciterai de vous avoir présenté le léger tribut, qui aura fixé un mittant votre attention. Je suis avec le plus profond respect, Monsieur le Président, Votre tres humble & très obéissant Serviteur
                    
                        J.H. Estienne
                    
                 
                    CONDENSED TRANSLATION
                    By offering a hospitable and generous hand to enlightened and industrious foreigners who seek to live under the United States’ liberal laws, the country gains in the number of children in its great family, men spread over both hemispheres, who are conscious of the dignity of their being and attached to their fellow men.
                    JM’s country will be henceforth that of the human race. It grows in Estienne’s good will, and rightfully, he pays JM the compliment of a work on military hospitals, which the love of humanity has suggested to him.
                    Should JM be pleased to receive this work, Estienne will congratulate himself on having presented JM a small tribute which will have held his attention for a moment.
                